EXHIBIT 10.3

AMENDMENT NUMBER ONE TO

STOCK PURCHASE AND SALE AGREEMENT

 

THIS AMENDMENT NUMBER ONE TO STOCK PURCHASE AND SALE AGREEMENT is made and
entered into this 13th day of June 2016 by and between Hispanica International
Delights of America, Inc., a Delaware corporation (hereinafter referred to as
the “Buyer”), Greg Graham, Jose Castaneda and Sunny Sandhu (hereinafter referred
to collectively as the “Sellers”), and Energy Source Distributors, a California
subchapter S corporation (hereinafter referred to as the “Company”).

WITNESSETH:

 

WHEREAS, Buyer, Sellers and the Company entered into that certain Stock Purchase
and Sale Agreement dated March 24, 2016 (the “Agreement”); and

WHEREAS, Buyer, Sellers and the Company desire to amend the Agreement as set
forth herein;

NOW, THEREFORE, Buyer, Sellers and the Company agree as follows:

1. DEFINED TERMS:

Unless otherwise defined herein, all capitalized terms shall have the meanings
defined in the Agreement.

2. PURCHASE PRICE:

Section 2(a) of the Agreement is amended and restated to read as follows:

 

The total purchase price for the Purchased Stock (the “Purchase Price”) shall be
Four Hundred and Fifty Thousand Dollars ($450,000.00).

 

3. INVENTORY:

Section 2(d) of the Agreement is amended and restated to read as follows:

 

(i) On the Closing Date, Sellers shall provide Buyer with an itemized list of
all inventory (the “Inventory”) on hand for which payment has been made by
Sellers. As of the Closing Date, the Inventory will be distributed by the
Company to the Sellers and the Inventory will remain the sole and exclusive
property of Sellers, The Inventory will be warehoused at the Company’s Gilroy
facility for a period not to exceed Ninety (90) days from the Closing Date,
after which Buyer’s consent will be required, which consent will be in Buyer’s
absolute discretion.

 

(ii) Buyer will have the exclusive right to purchase the Inventory from Sellers,
and Buyer shall purchase all of Buyer’s requirements for goods in the Inventory
from Sellers, for a period of ninety (90) days following the Closing Date (the
“Exclusive Period”). During the Exclusive Period, Sellers agree not to sell,
transfer, assign, convey or otherwise dispose or encumber the Inventory, in
whole or in part, without the prior written consent of Buyer. From time to time,
Buyer will deliver to Sellers written Purchase Orders for selected products
comprising the Inventory. The purchase price for the Inventory (the “Inventory
Cost”) will be the Seller’s cost which will be paid by Buyer on terms of Net 30
Days. In the event that the payment of the Inventory Cost is 30 days past due,
Buyer will pay Sellers a late payment penalty of 10% of the late payment plus
collection fees, if any. For clarity, Buyer may fulfill selected inventory items
from other sources in the event said items no longer comprise any part of the
Inventory.

 

4.. ASSETS AS OF THE CLOSING DATE:

The first sentence of Section 3(c) of the Agreement is amended and restated to
read as follows:

 

On the Closing Date, all of the Assets of the Company other than cash, AR and
the Inventory, (the “Assets”) shall remain with the Company.

 

5. ESCROW:

Section 4(a) of the Agreement is amended and restated to read as follows:

 

The Closing Date for this sale shall be three (3) business days following the
satisfaction or waiver of the conditions to the obligations of Buyer, as per
Section 16 below, and shall be effective as of the close of business on the
Closing Date. The parties will close the transaction through such escrow as is
established for Buyer’s financing of the Purchase Price with __________________
(the “Escrow”) in accordance with such escrow instructions as are mutually
approved by Buyer, Sellers and the Company. Prior to the Closing Date, the
Company will surrender the Company’s California Department of Alcoholic Beverage
Control, No. 531974 (the “License”) whereupon the Company will cease all sales
requiring such license. Following the Closing Date, Buyer will establish an
escrow as is required for the transfer of the License. Sellers will cooperate
with Buyer’s efforts to transfer the License, but all risk that the License
transfer is not approved shall be Buyer’s risks.

 
 

 

6. NO OTHER AMENDMENTS:



Except as expressly set forth herein, the Agreement is in full force and effect
and is not amended.

 

The parties have executed this Agreement as of the date first written above.

 



Buyer:

 

Hispanica International Delights of America, Inc., a Delaware corporation

 

By: /s/ Fernando Oswalso Leonzo

Fernando Oswaldo Leonzo

 

Sellers:

 

/s/ Greg Graham

Greg Graham

 

/s/ Jose Castaneda

Jose Castaneda

 

/s/ Sunny Sandhu

Sunny Sandhu

 

Company:

 

Energy Source Distributors, a California S corporation

 

 

By: /s/ Greg Graham

Greg Graham, President





